TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                       JUDGMENT RENDERED NOVEMBER 4, 2022



                                      NO. 03-22-00189-CV


                                         S. W., Appellant

                                                 v.

               Texas Department of Family and Protective Services, Appellee




       APPEAL FROM THE 20TH DISTRICT COURT OF MILAM COUNTY
       BEFORE CHIEF JUSTICE BYRNE, JUSTICES TRIANA AND SMITH
    MODIFIED AND, AS MODIFIED, AFFIRMED ON MOTION FOR REHEARING
                   OPINION BY CHIEF JUSTICE BYRNE




This is an appeal from the order signed by the trial court on April 7, 2022. The Court’s opinion

and judgment dated August 31, 2022, are withdrawn. Having reviewed the record and the

parties’ arguments, the Court holds that there was no reversible error in the trial court’s order but

that there was error requiring correction. Therefore, we modify the trial court’s order and affirm

the judgment as modified. Because appellant is indigent and unable to pay costs, no adjudication

of costs is made.